     Case 3:16-cv-01093-S Document 157 Filed 09/30/19               Page 1 of 2 PageID 5782



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LUTHER SANDERS and RANDY BEST,                        )
                                                      )       Case No. 3:16-cv-01093-S
                       Plaintiffs,                    )       Judge Karen Gren Scholer
                                                      )
v.                                                    )
                                                      )
LATSHAW DRILLING COMPANY, LLC,                        )
                                                      )
                       Defendant.                     )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Luther Sanders (“Sanders”) and

Randy Best (“Best”) and Defendant Latshaw Drilling Company, LLC, (“Latshaw Drilling” and

collectively with Sanders and Best as the “Parties”) stipulate that the above-styled and numbered

action shall be, and hereby is, dismissed in its entirety with prejudice. The Parties shall be solely

responsible for their own attorney’s fees, costs and expenses.

         Dated this 30th day of September, 2019.

                                              Respectfully submitted,


                                              s/ David I. Moulton
                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              David I. Moulton, Trial Attorney
                                              Texas Bar No. 24051093
                                              Bruckner Burch pllc
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              Telephone:      (713) 877-8788
                                              Telecopier:     (713) 877-8065
                                              rburch@brucknerburch.com
                                              dmoulton@brucknerburch.com

                                              ATTORNEYS FOR PLAINTIFFS

                                              -and-
Case 3:16-cv-01093-S Document 157 Filed 09/30/19   Page 2 of 2 PageID 5783




                                 s/ Allen L. Hutson by permission
                                 Allen L. Hutson, PHV, OBA# 30118
                                 CROWE & DUNLEVY, P.C.
                                 324 N. Robinson Ave., Suite 100
                                 Oklahoma City, Oklahoma 73102
                                 Telephone: 405-235-7700
                                 Facsimile: 405-239-6651
                                 Email: allen.hutson@crowedunlevy.com

                                 -and-

                                 Madalene A.B. Witterholt,
                                 TX Bar# 24108521 / OBA# 10528
                                 CROWE & DUNLEVY, P.C.
                                 321 S. Boston Ave., Suite #500
                                 Tulsa, Oklahoma 74103
                                 Telephone: 918-592-9809
                                 Facsimile: 918-599-6325
                                 Email: m.witterholt@crowedunlevy.com

                                 ATTORNEYS FOR DEFENDANT,
                                 LATSHAW DRILLING COMPANY




                                    2
